United States Court of Appeals
    for the Federal Circuit
           ______________________

              February 4, 2011

                 ERRATA
           ______________________

            Appeal No. 2010-1266

          WIAV SOLUTIONS LLC,
            Plaintiff-Appellant,
                     v.
       MOTOROLA MOBILITY, INC.,
           Defendant-Appellee,
                    and
   NOKIA CORPORATION and NOKIA INC.,
           Defendants-Appellees,
                    and
               PALM, INC.,
            Defendant-Appellee,
                    and
     MINDSPEED TECHNOLOGIES, INC.,
            Defendant-Appellee,
                    and
SONY ERICSSON MOBILE COMMUNICATIONS AB
                   and
 SONY ERICSSON MOBILE COMMUNICATIONS
                (USA), INC.,
            Defendants-Appellees,
                           and
  PERSONAL COMMUNICATIONS DEVICES LLC
                   and
    PERSONAL COMMUNICATIONS DEVICES
             HOLDINGS, LLC,
          and UTSTARCOM, INC.,
            Defendants-Appellees.


               Decided: December 22, 2010
                  Precedential Opinion
                 ______________________

Please make the following change:

Page 8, line 6, delete “Conexant’s”